           Case 2:16-cr-00062-LRH-EJY Document 357 Filed 10/05/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3                                                            Case No.: 2:16-cr-00062-LRH-EJY
     UNITED STATES OF AMERICA
 4
                     Plaintiff,
 5                                                            ORDER
              vs.
 6
     DARRIN WILDER,
 7
                     Defendant.
 8

 9          This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing Hearing, the
10   Court having considered the premises therein, and good cause showing, the Court accepts the
11   Stipulation of the parties and finds as follows:
12          1.      The parties agree to the continuance requested in the Stipulation;
13          2.      Defendant Wilder is in custody and does not object to the continuance;
14          3.      The Court finds good cause to continue the Rule 32 Sentencing Hearing based on this
15   Court’s appointment of new co-counsel for Defendant Wilder on September 3, 2020, and for the
16   additional reasons set forth in the parties’ stipulation. ECF No. 350.
17           Accordingly, pursuant to the Stipulation, this Court will continue and set the date for the
18   Rule 32 Sentencing Hearing for no less than 45 days from October 7, 2020.
19          IT IS THEREFORE ORDERED:
20          1.      The Rule 32 Sentencing Hearing set for October 7, 2020, is VACATED and
21   CONTINUED;
         2.   The Rule 32 Sentencing Hearing in this matter will commence on Tuesday,
22

23   December 29, 2020, at 12:00 p.m. in a Las Vegas courtroom to be announced at a later date.

24          IT IS SO ORDERED.                                 This is good LRH signature




25

26    DATE: October 5, 2020

27
                                                            _______________________________
28                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
                                                        4
